Citation Nr: 0903570	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1951 to 
June 1955.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a January 2004 rating decision in which 
the RO denied the veteran's claims of service connection for 
right and left knee disabilities.  In May 2004, the veteran 
filed a notice of disagreement (NOD) with the denial of 
service for a left knee disability. A statement of the case 
(SOC) was issued in July 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2004.

In August 2007, the Board denied service connection for a 
left knee disability.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2008 Order, the Court granted 
a joint motion filed by representatives of both parties, 
vacating the Board's August 2007 decision, and remanding the 
matter to the Board for compliance with the instructions in 
the joint motion. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, at the 
time of the rating decision on appeal and throughout much of 
the pendency of this appeal, the veteran was represented by 
the American Legion, a veteran's service organization.  
However, since November 2007, the veteran has been 
represented by a private attorney.  The Board recognizes the 
change in representation.



REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted.

The veteran attributes his currently diagnosed left knee 
arthritis to his military service, alleging that this 
condition is the result of a tremendous fall onboard the 
U.S.S. Stoddard in service where he sustained an injury to 
his left knee.  He contends that subsequent to the injury 
onboard his ship, he was transferred for treatment to the U. 
S. Naval Hospital in Newport, Rhode Island.  He has submitted 
a buddy statement from a fellow service member who stated 
that he served onboard the same ship at the time the veteran 
injured his left knee.  The fellow service member asserts 
that he transferred the veteran's records to the Naval 
Hospital.  The Board recognizes that they are competent, as 
laypersons, to report that about which they have personal 
knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the August 2007 decision vacated by the Court, the Board 
denied service connection for a left knee disability on the 
basis that there was no clinical evidence showing that the 
veteran had been diagnosed with a left knee disability until 
many years after he was discharged from active service, and 
because the most persuasive medical opinion to address the 
medical nexus question weighed against the claim. However, in 
the joint motion, the parties indicated that the Board gave 
probative weight to a December 2003 VA examiner's opinion, 
even though no attempts were made to obtain the veteran's 
missing hospitalization records from the U.S. Naval Hospital 
from 1952.  In addition, the parties indicated that if the 
veteran's hospitalization records were obtained, a VA 
examination and opinion is warranted to address whether the 
veteran has a left knee disability related to service.  

Pursuant to the Veterans Claims Assistant Act of 2000 (VCAA), 
VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002), 38 C.F.R. § 3.159(c) (2008). With regard to 
records in the custody of a Federal department or agency, 
including records from State or local governments, VA must 
make as many requests as are necessary to obtain the relevant 
records, until and unless it determines further requests 
would be futile.  38 C.F.R. § 3.159(c)(2).

Thus, the Board finds that the RO should make another attempt 
to obtain all additional, outstanding STRs, specifically from 
the U.S. Naval Hospital in Newport, Rhode Island from April 
and May 1952 for treatment of the veteran's left knee.  In 
addition, the RO should obtain any outstanding service 
records that could verify the occurrence of the veteran's 
fall and injury to his left knee while serving onboard the 
U.S.S. Stoddard in 1952 from the National Personnel Records 
Center (NPRC) and any other appropriate source (such as the 
Department of the Navy), to include requests for any morning 
reports, deck logs, and unit records.  The RO is reminded 
that, in requesting records from Federal facilities, efforts 
to assist should continue until either the records are 
obtained, or sufficient evidence indicating that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile, is received.  See 38 C.F.R. 
3.159(c)(2) (2008).  If no records are available, that fact 
should be documented, in writing, in the record.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111 (West 
2002 & Supp. 2008).   

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Prncipi, 370 
F.3d 1089 (Fed. Cir. 2004). The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches. Id.

In this case, the June 1951 enlistment examination report 
reflects no left knee conditions and the veteran's 
extremities were found to be normal.  Thus, as no defects, 
infirmities, or disorders of the left knee were noted at the 
time of the veteran's examination, acceptance and enrollment 
in service, the Board finds that the presumption of soundness 
is for application.  See 38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2008).  See also Doran v. Brown, 6 Vet. App. 283, 286 
(1994). However, there is conflicting evidence as to whether 
the veteran had a left knee disability that preexisted 
service, with the service treatment records in April 1952 
containing references to statements by the veteran indicating 
that he had left knee pain prior to service, and diagnosis of 
synovitis, left knee, traumatic, chronic existed prior to 
enlistment.

Therefore, under these circumstances, the Board finds that a 
VA examination and medical opinion is needed - based on full 
consideration of the appellant's documented history and 
assertions - to resolve the claim for service connection on 
appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination, by an appropriate physician, at a 
VA medical facility.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the original claim for 
service.  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination(s), the RO must obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should afford the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO should, explain to the veteran 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also  ensure that its notice meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

The Board specifically notes that there are no records of 
treatment for the veteran's left knee from service to the 
present, to include from the veteran's private physicians 
N.G. Trachtman, M.D., (who indicated in a December 2002 
letter that the veteran had been his patient for more than 
eighteen years) and from S. S. Caldwell, M.D. The RO should 
specifically request that the veteran provide current, signed 
authorization to enable it to obtain all outstanding records 
from the veteran's private physicians, N.G. Trachtman and S. 
S. Caldwell, M.D, and any additional providers who have 
treated him for a left knee disability from service discharge 
to the present.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.  The RO's 
readjudication of the claim should include specific 
consideration of 38 U.S.C.A. § 1111 and Wagner (cited to 
above).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should again contact the NPRC 
and any other appropriate source (such as 
the Department of the Navy) to request 
all outstanding service medical and 
personnel records, to include any morning 
reports, deck logs, and unit records from 
the U.S.S. Stoddard, that could verify 
the occurrence of the veteran's injury to 
his left knee while serving onboard the 
U.S.S. Stoddard in 1952.  In addition, 
the RO should contact the U.S. Naval 
Hospital in Newport, Rhode Island and 
request a copy of the veteran's STRs for 
April and May 1952 pertaining to 
treatment of the veteran's left knee, as 
noted above. The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities (documenting all 
requests).  

The RO is reminded that it should 
continue efforts to procure the veteran's 
service records until either the records 
are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.
 
2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, signed authorization, 
to enable it to obtain any additional 
evidence pertaining to the claims for 
service connection remaining on appeal. 
The RO should specifically request that 
the veteran provide authorization to 
enable VA to obtain all outstanding 
records from the veteran's private 
physicians, N.G. Trachtman, M.D. and S. 
S. Caldwell, M.D, and any other providers 
who have treated him for a left knee 
disability from service discharge to the 
present.  

The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above), as regards VA's 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should also clearly explain 
to the veteran that he has a full one-
year period to respond (although VA may 
decide the claims within the one-year 
period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the physician designated to the examine 
the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all findings made available to the 
examining physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should specifically 
identify all disability/ties affecting 
the veteran's left knee.  With respect to 
each diagnosed disability, the physician 
should provide an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability (1) is 
the result of disease or injury incurred 
in or aggravated by the veteran's 
military service (with particular 
attention given to the knee complaints 
noted in his service treatment records 
and the alleged in-service left knee 
injury).

In rendering the requested opinion with 
respect to each diagnosed disability, the 
examiner should address the following: 
(a) whether the disability pre-existed 
the appellant's entrance into military 
service; and, if so (b) whether this 
disability was aggravated (i.e., 
permanently worsened beyond its natural 
progression) in or as a result of 
service.  If the physician determines 
that the disability did not pre-exist 
service, he or she should opine whether 
this disability had its onset in service 
or is otherwise medically related to in- 
service injury or disease.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the claim should include 
specific consideration of 38 U.S.C.A. § 
1111 and Wagner (cited to above).

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


